Citation Nr: 0009696	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a lower back 
disorder.

3.  Entitlement to service connection for residuals of a 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran 2 periods of active service from June 1977 to 
June 1980, and from May 1981 to May 1984.  He also had a 
period of active duty for training from October 1984 to 
February 1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

On appeal, the Board remanded the case to the RO in July 1998 
to facilitate obtaining additional service medical and post 
service medical treatment records, not currently in the 
claims file.   Several attempts were made to locate 
additional service medical records.  While additional 
personnel records and DD 214's which previously were not of 
file were located and added to the claims file, no additional 
service medical records were found.

The veteran failed to respond to several letters from the RO 
for assistance in locating additional evidence to support his 
claim. The case has now returned to the Board for further 
consideration based on the evidence of record.  Several of 
the letters were returned and the appellant has not 
apparently provided an updated address.


FINDINGS OF FACT

1. All relevant evidence necessary and available for an 
equitable disposition of the appellant's claims has been 
obtained by the RO, to the extent possible.

2.  The appellant's available service medical records, are 
silent as to any acquired psychiatric disorder; lower back 
disorder; or, left shoulder injury in service.

3.  There is no post-service clinical evidence of treatment 
for any acquired psychiatric disorder, lower back, or left 
shoulder pathology until 1996.  These disorders are not shown 
to be related to any in-service occurrence or event.


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded. 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for a lower back 
disorder is not well grounded. 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

3.  The claim for service connection for residuals of a 
shoulder injury is not well grounded. 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999). 

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  Where the determinative issue is factual rather than 
medical in nature, competent lay testimony may constitute 
sufficient evidence to well ground the claim. Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The veteran's available service medical records contain a 
copy of his April 1984 separation from service physical 
examination.  This document is silent as to any complaints, 
diagnoses or findings of any acquired psychiatric disorder; 
lower back disorder; or left shoulder disorder.

The record also contains a copy of his August 1984 enlistment 
examination into the army reserve, which is also silent as to 
any acquired psychiatric disorder; lower back disorder; or 
left shoulder disorder.  The medical history notes that the 
veteran dislocated his left shoulder in 1981.  He reported no 
current problem with his shoulder.  Physical examination, as 
noted, revealed normal findings as to psychiatric, upper 
extremity, and spine studies.

The veteran filed his initial claim in March 1996, 11 years 
after his last period of active service.  The claim was for a 
back disorder; shoulder disorder; and nervous disorder.  He 
claimed back and nervous problems in 1978, and shoulder 
separation in 1981.  The only reported post-service treatment 
was from Dothan, Alabama, in October 1995.  He has since 
reported other treatment, and attempts have been made to 
obtain all pertinent records.  There appear to be no other 
records that could be obtained.

There is no post-service medical evidence submitted earlier 
than 1993.  This evidence includes treatment and diagnoses 
for the shoulders, back, and a depressive disorder, as well 
as unrelated conditions.  They also include; VA domiciliary 
group therapy records from 1996-1997, noting a diagnosis of 
depressive major affective disorder.

Also on file are VA Medical Center (VAMC) treatment records 
from April 1993 for the left shoulder, noting a complaint of 
chronic shoulder separation of a 10-year duration.  He 
reported an injury in 1981 with reinjury in 1984.  He 
reported that there were numerous dislocations, but indicated 
he did not require medical care for relocation.  He was seen 
subsequently for recurrent dislocations, or complaints 
thereof.  In 1997, he reported a 10-year history of problems.  
He indicated that the dislocations were less frequent than in 
the past.  He was treated with heat and a balm.  Some muscle 
atrophy was noted.  At no time was there a medical opinion 
associating chronic shoulder pathology with any period of 
service or duty.

Several attempts were made to locate additional service 
medical records.  While additional personnel records and DD 
214's which previously were not of file were located and 
added to the claims file, no additional service medical 
records were found.  The personnel records obtained do not 
indicate change in profile, or otherwise suggest medical 
treatment of any type that interfered with duty.

The veteran failed to respond to several letters from the RO 
for assistance in locating additional evidence to support his 
claim.  Several of the letters were returned.  Apparently the 
appellant has not consistently kept the RO informed as to his 
whereabouts.  A claimant, in pursuing his appeal, is required 
to cooperate in the development of all facts pertinent to his 
claims, and the duty to assist is not a "one-way street" as 
noted in Wood v. Derwinski, 1 Vet. App. 190 (1991).  Failure 
to submit additional evidence in order to facilitate the 
claims adjudication process may be considered as abandonment 
of the claim.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  
See also 38 C.F.R. § 3.655 (1998).  There is no additional 
evidence of record to establish that the appellant has made 
any efforts to contact the RO to update his address.  

The Board notes that letters from the RO to the veteran 
asking for assistance were sent on April 2, 1999, and on 
August 31, 1999 to three addresses of record for the veteran.  
These addresses were; Fountain Lane, Biloxi, MS 39531; Foster 
Street, Montgomery, AL 36104; and, VA Domiciliary, Biloxi, MS 
39531.  There are no responses noted in the file, and the 
veteran has not provided an explanation for his failure to 
assist the RO in developing his claims.  As noted, some, but 
not all of the letters were returned.  While VA does have a 
duty to assist a veteran in the development of a well-
grounded claim, that duty is not limitless.  In the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  In addition, the appellant 
has been notified of the needed to submit the additional 
information to the extent he has access.  If he does not do 
so, there is no burden on the VA to "turn up heaven and 
earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
In this case, the Board has determined that the VA has 
fulfilled its duty to assist the veteran with respect to 
developing his claim as provided by 38 U.S.C.A. § 5107(a), 
and that the appeal will be considered on the basis of the 
evidence of record.

In reviewing the entire record, what is lacking in 
establishing well-grounded claims is competent medical 
evidence of an acquired psychiatric disorder; low back 
disorder; or left shoulder injury in service or in any 
applicable presumptive period following service, and 
competent medical evidence to link an acquired psychiatric 
disorder; low back disorder; or residuals of a left shoulder 
injury, if any, with the veteran's service.  Consequently, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of submitting evidence to show well-grounded claim 
for service connection for an acquired psychiatric disorder; 
low back disorder; or residuals of a left shoulder injury, 
and thus the claims must be denied.

When a claim is not well grounded it is incomplete, and VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his or her application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the veteran of the necessary evidence 
in the claims forms he completed, in its notices of rating 
decisions, and the statement of the case.  The discussion 
above informs him of the types of evidence lacking, which he 
should submit for a well-grounded claim. However, it has not 
been shown that any records, if available, would satisfy the 
medical nexus requirement in order to make the claims well 
grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claims plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for a lower back disorder 
is denied on the basis that the claim is not well grounded.

Entitlement to service connection for residuals of a left 
shoulder injury is denied on the basis that the claim is not 
well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

